This is an appeal by a self-insured employer from a decision of the State Industrial Board making an award of partial dependency to Preston H. Clingan, father of a deceased employee. The sole question is that of dependency. The Industrial Board found that the father of the decedent, who is over eighty years of age, was partially dependent upon Ms deceased son for support. The evidence sustains the finding. Award unanimously affirmed, with costs to the State Industrial Board, Present — Hill, P, J„ Crapser, Bliss, Heffernan and Schenck, JJ.